Petition for certification is granted, the judgment of the Appellate Division is summarily reversed, and the matter is remanded to the trial court for the entry of an order permitting the amendment of plaintiff’s answers to interrogatories to include Drs. Sklaroff and Wolf, the filing of their 1997 reports, the prompt scheduling of depositions of the doctors by defendants, and the setting of a peremptory trial date as soon as may be practicable after the completion of depositions.
Jurisdiction is not retained.